Title: Joseph Davenport to Lund Washington, September 1765
From: Davenport, Joseph
To: Washington, Lund



Sr
[c.September 1765]

I Received yours By Giles and do not hesitate a moment to Say I Gladly Embrace the offer of going to york for I like the

Description of the plantation in every particular but that of the Marshes & that does not amount to 1/100 of an objection and as to the part of the Country I am Very fond of because I of Late Seem determ[in]ed to marry and there I immagine I may probably meet with Some Girl that may make an agreeable wife and in the Backwoods there is Very few (of my Rank) that I think I Could live with at any Rate.
I Could not Sell the foder at any Rate. I got the tops and Cheif of Blades at the uper place and all at the Lower one is Lost by the frost to about 7 or 8 thousand Cor⟨n⟩ hills my hemp I have Roted all that grew at the uper place to about two acres and that Lies at the water Side & will be put in today and By than that comes out Shall get that up from the other place and as I have made another pond I can put it all in at once[.] I have found by Experience that your Observations on the Roting hemp are Very just. only mine Stays in Longer[.] I have Sent you down two parcels the course is of the Smallest Sort that Grew about the house was in the water 7 days the other is of that that grew next McCarmick’s was in 8½ Days—I have Broke about 100 lb. by way of Trial and if we do not mend upon practice it will be Very Tedious the best hands not Breaking above 10 lb. a day—the Tobaco you may depend I will send down as soon as possible Connell will be down next week I Expect wth the flour and the Next Trip Shall be the Tobaco or Sooner If I can get another waggon[.] I have a little Corn bit by the frost. am Sr Yr Very Hbl. Sert

Jo. Davenport


P.S. Colo. fairfax and I had Some talk about his placees in frederick. but did not agree. he left it to me to See whether I Could not better myself and if not agreed to Leave it to you to Settle the Lay. But I prefer this place if it is to be had and if it is Not perhaps I may Get the Colos. afterwards & if I do not I Shall not much regard the disappointment.


J.D.

I have thrashed about 50 Bushels of wheat Since you was up and Doubt it will not turn out So well as I Expected.
The cow that was Left by the way was Left at old ⟨dods⟩ and is one of the Best in the Stock therefore ⟨illegible⟩ should I Suppose

not fit swap. however if you think fit Send word by Connell and I will fetch her up immediately.

